Exhibit 10.5
SoundBite Communications, Inc.
Consulting Agreement
     This Agreement is made as of April 21, 2009 between SoundBite
Communications, Inc., a Delaware corporation with its principal place of
business at 22 Crosby Drive, Bedford, Massachusetts 01730 (“SoundBite”), and
Peter R. Shields, residing at 104 Hampshire Road, Wellesley, Massachusetts 02481
(“Shields”).
     Whereas, Shields has been serving as an employee of SoundBite for a period
of time, and the parties now intend to terminate that aspect of their
relationship; and
     Whereas, SoundBite desires to retain the services of Shields, and Shields
desires to perform certain services for SoundBite, for a period following
termination of SoundBite’s employment of Shields;
     Now, Therefore, in consideration of the mutual covenants and promises
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:
     1. Term. It is understood that the employment relationship between the
parties will terminate as of the close of business on April 30, 2009 (the
“Termination Date”). This Agreement shall take effect as of May 1, 2009 and
shall continue through April 30, 2010 (the “Consultation Period”), unless sooner
terminated in accordance with the provisions of Section 4 hereof.
     2. Services. Shields agrees that he will, upon the request of any officer
or director of SoundBite from time to time, consult with such officer or
director in connection with such matters involving the business and operations
of SoundBite as may be reasonably requested. Any such consultation shall be
held, to the extent reasonably practicable, during normal business hours.
Notwithstanding the foregoing, Shields shall not be required to devote more than
ten hours in any of the first three calendar months of the Consultation Period,
or more than five hours in any of the last nine calendar months of the
Consultation Period, to the performance of consulting services under this
Agreement.
     3. Compensation.
     3.1. Schedule I hereto sets forth a list of all of the stock option
agreements that have been previously granted to Shields by SoundBite and that
remain in effect as of the date of this Agreement (collectively, the “Option
Agreements”), which list includes the number of shares of common stock of
SoundBite for which each of the Option Agreements will be exercisable as of the
Termination Date (“Vested Shares”), assuming no exercise thereof prior to the
Termination Date.
     3.2. Under the existing terms of each of the Option Agreements as in effect
as of the date of this Agreement, Shields has either three months or ninety days
after the Termination Date to exercise the Vested Shares under such Option
Agreement. As the sole compensation payable to Shields for his services under
this Agreement, Shields shall have until August 1, 2010 (or such earlier date as
of which this Agreement is terminated in accordance with the provisions of
Section 4 hereof) to exercise each of the Option Agreements to acquire Vested
Shares.
     3.3. Shields acknowledges that vesting under the Option Agreements shall
cease as of the Termination Date and that the extension of the exercise periods
of the Option Agreements pursuant to Section 3.2 hereof shall not be deemed to
extend vesting under the Option Agreements beyond the Termination Date.

 



--------------------------------------------------------------------------------



 



     4. Termination. SoundBite may, without prejudice to any right or remedy it
may have due to any failure of Shields to perform his obligations under this
Agreement, terminate the Consultation Period in the event Shields fails to
perform in any material respect his obligations pursuant to Section 2 hereof and
such failure continues for a period of five days after notice thereof from
SoundBite to Shields.
     5. Independent Contractor Status. Shields shall perform all services under
this Agreement as an “independent contractor” and not as an employee or agent of
SoundBite. Shields is not authorized to assume or create any obligation or
responsibility, express or implied, on behalf of, or in the name of, SoundBite
or to bind SoundBite in any manner.
     6. Miscellaneous.
     6.1. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the U.S. Post Office, by registered or certified mail, postage prepaid,
addressed to the other party at the address shown above, or at such other
address as either party shall designate to the other in accordance with this
Section 6.1.
     6.2. This Agreement constitutes the entire agreement between the parties
and supersedes all prior agreements and understandings, whether written or oral,
relating to the subject matter of this Agreement. It is understood that the
terms of this Agreement shall not affect in any manner the terms and provisions
of (a) the Employee Noncompetition, Nondisclosure and Developments Agreement
executed by Shields in favor of SoundBite or (b) the Indemnification Agreement
dated October 10, 2007, the Change in Control Agreement dated November 28, 2008,
or the Executive Retention Agreement dated November 28, 2008, each as entered
into between SoundBite and Shields.
     6.3. This Agreement may be amended or modified only by a written instrument
executed by both SoundBite and Shields.
     6.4. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the Commonwealth of Massachusetts.
     6.5. This Agreement shall be binding upon, and inure to the benefit of,
both parties and their respective successors and assigns, including any
corporation with which, or into which, SoundBite may be merged or that may
succeed to its assets or business, provided, however, that the obligations of
Shields are personal and shall not be assigned by him.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
April 21, 2009.

            SoundBite Communications, Inc.
      By:   /s/ Robert C. Leahy         Chief Operating Officer and Chief
Financial Officer        Peter R. Shields
      /s/ Peter R. Shields                  

2